Opinion by
Head, J.,
In this action of assumpsit the plaintiff declares on a demand promissory note in the usual form of such instruments. She alleges the same was endorsed by Harry Diskan, the payee therein named, and then delivered to her in the usual course for a valuable consideration. The defendant, one of the makers of said note, the execution of which is not denied, takes issue with her on her allegation of fact that the note was delivered to her for a valuable consideration. Her testimony, if and when accepted by the jury, was sufficient to warrant and support a verdict that the note had been actually delivered to her in the manner and for the consideration testified to by her. It was urged by the defendant and, his contention in this respect was supported by evidence, that the note was not delivered to her for any valuable consideration, but was practically stolen by her from the payee, her husband, and the conditions under which it was to have been delivered to her in the future had never been complied with.
Manifestly, then, the controlling question in the case was one of fact. The learned trial judge clearly stated the question and fairly submitted it to the jury in the following language: “Was it a part of an arrangement *279for a divorce which did not go through? If so then there ought to be a verdict for the defendant. If it was turned over in settlement or partial settlement of a debt due by Harry (the payee) to Fannie (the plaintiff) then there ought to be a verdict for the plaintiff.” In this case, therefore, we can perceive no foundation to support a binding direction by the trial judge in favor of the defendant and, this being so, the motion for judgment n. o. v. was properly denied.
We have examined the assignments of error based on certain rulings of the trial judge with relation to the admission of evidence. We are satisfied no one of them exhibits any reversible error.
The judgment is affirmed.